DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statements (IDSs) submitted on 07/08/2020, 11/02/2020 and 02/04/2021 were filed on or after the effective filing date of the instant application on 08/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 13-21 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Willette et al (US 2017/0001111) in view of Perry et al (US 2014/0187314).
Regarding claim 1, Willette discloses a method for making context-based action suggestions, the method comprising:
storing data regarding one or more activities in memory, each activity associated with an interactive content title and one or more actions (Figure 3B; ¶ [0060]-[0063] and ¶ [0131]-[0141] for receiving and storing game metadata regarding game states and game events which each associated with interactive game ID and one or more actions such as begin/resume or step into a game play);
receiving information regarding a current user status for each activity (Figures 3C-3D; ¶ [0115]-[0117], ¶ [0122]-[0125], ¶ [0143]-[0149], ¶ [0157]-[0169] for receiving participant’s information for each game state and game event); 
identifying a set of one or more activities available to a user based on the current user status, and the one or more actions based on availability to the user and the current user status for each identified activity (¶ [0060]-[0061], ¶ [0070]-[0071], ¶ 
displaying a subset of the actions (Figures 14 and 18).
Willette is silent about filtering and displaying a subset of the filtered actions.
Perry discloses filtering and displaying a subset of the filtered actions (Figure 1D and 4C-4D; ¶ [0085]-[0088] and ¶ [0130] for displaying a subset of free games and available games filtering based on user ranking status such as Platinum, Gold, Silver or Bronze ranks).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Willette system with the teaching of Perry about filtering and displaying a subset of free and available games, so to enhance user experience and convenience.

Regarding claim 2, Willette in view of Perry discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the current user status includes at least one of ownership information and progress for each activity (taught by Willette; ¶ [0115]).

Regarding claim 3, Willette in view of Perry discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein displaying a subset of the filtered actions displays a priority action and activity information associated with the priority action for each identified activity (Perry’s Figures 4C-4D; and ¶ [0125]).

Regarding claim 4, Willette in view of Perry discloses the method as discussed in the rejection of claim 3. The combined system further discloses receiving an updated user status, identifying a new set of one or more activities available to the user based on the updated user status, filtering the one or more actions available to the user based on the updated user status for each new identified activity, and displaying a new priority action and new activity information for each new identified activity (taught by Willette; ¶ [0060], ¶ [0070]-[0071], ¶ [0081], ¶ [0106] and ¶ [0115]; and taught by Perry; ¶ [0088], ¶ [0099], ¶ [0125] and ¶ [0130]).

Regarding claim 5, Willette in view of Perry discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein identifying the set of one or more activities is based on one or more of a category, a sub category, a time limited availability, associated rewards, a minimum or maximum number of players, and associated tasks (taught by Willette; ¶ [0060]-[0061], ¶ [0070]-[0073], ¶ [0106] and ¶ [0178]-[0180]).

Regarding claim 13, Willette in view of Perry discloses the method as discussed in the rejection of claim 1. The combined system further discloses wherein the subset of filtered actions is displayed on a mobile device (taught by Willette; ¶ [0079]; and taught by Perry; ¶ [0088] and ¶ [0130]).



Regarding claim 15, Willette in view of Perry discloses the method as discussed in the rejection of claim 14. The combined system further discloses receiving a selection of one of the at least one mobile actions, wherein selection of the at least one mobile action launches a mobile application that streams the activity from the console and transmits user inputs to the console (taught by Perry; ¶ [0152]).

Regarding claim 16, Willette in view of Perry discloses the method as discussed in the rejection of claim 14. The combined system further discloses receiving a selection of one of the at least mobile actions, wherein selection of the at least one mobile action transfers control of the activity to the console (taught by Perry; ¶ [0152]).

Regarding claims 17-21 and 28-31, all limitations of claims 17-21 and 28-31 are analyzed and rejected corresponding to claims 1-5 and 13-16 respectively.

Regarding claim 32, all limitations of claim 32 are analyzed and rejected corresponding to claim 1.


Claims 6-12 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Willette et al (US 2017/0001111) in view of Perry et al (US 2014/0187314) as applied to claim 1 above, and further in view of Muller (US 2019/0201786).
Regarding claim 6, Willette in view of Perry discloses the method as discussed in the rejection of claim 1. The combined system further discloses identifying available activities based on the current user status for each activity and user information (taught by Willette; ¶ [0060]-[0061], ¶ [0070]-[0071], ¶ [0106] and ¶ [0178]-[0180]; and Perry’s Figures 4C-4D), but is silent about prioritizing each of activities.
Muller discloses prioritizing each of the identified available activities based on the current user status for each activity and user information (¶ [0054], ¶ [0094], ¶ [0172] and ¶ [0281]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the combined system of Willette and Perry with the teaching of Muller about prioritizing available activities based on user status information, so to enhance user viewing experience.

Regarding claim 7, Willette in view of Perry and further in view of Muller discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein prioritizing each of the identified available activities is based on at least one of mode of play, an availability of peers, peer status within the identified one or more of the interactive content titles, a predicted available playtime of the user, a user preferred content, currently viewed content of the user, a preferred user activity 

Regarding claim 8, Willette in view of Perry and further in view of Muller discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein prioritizing each of the identified available activities is based on each identified activity having a playtime estimate that meets a playtime threshold (taught by Muller; ¶ [0270] and ¶ [0288]).

Regarding claim 9, Willette in view of Perry and further in view of Muller discloses the method as discussed in the rejection of claim 8. The combined system further discloses setting the playtime threshold based on the predicted available playtime of the user (taught by Muller; ¶ [0270] and ¶ [0288]).

Regarding claim 10, Willette in view of Perry and further in view of Muller discloses the method as discussed in the rejection of claim 9. The combined system further discloses identifying the predicted available playtime of the user based on one or more of a schedule of the user, a calendar of the user, and historical user activity at one or more times of day (taught by Muller; ¶ [0270] and ¶ [0288]).



	Regarding claim 12, Willette in view of Perry and further in view of Muller discloses the method as discussed in the rejection of claim 6. The combined system further discloses wherein the current user status includes a location of an associated game character within an environment of the interactive content title, and wherein prioritizing each of the identified available activities is further based on a distance between a respective location of each activity and the location of the game character (taught by Muller; Figure 4; ¶ [0120] and ¶ [0129]).

Regarding claims 22-27, all limitations of claims 22-27 are analyzed and rejected corresponding to claims 6-12 respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421